Citation Nr: 1631646	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.

5.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The appellant served in the Army National Guard from March 1981 to March 1987, to include verified periods of active duty for training (ACDUTRA) from July 6, 1981, to September 26, 1981; from August 14 to August 28, 1982; from August 10 to August 24, 1984; from August 6 to August 7, 1986; and from August 8 to August 22, 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 


REMAND

In a June 2014 remand, the Board determined that additional development was required in order to verify the exact dates of the appellant's service at Canadian Forces Base (CFB) Gagetown pursuant to his claim that he was exposed to herbicides during periods of ACDUTRA there.  

The Board noted that the appellant had submitted service records showing that he served on ACDUTRA at CFB Gagetown on four occasions:  (1) from August 14 to August 28, 1982; (2) from August 10 to August 24, 1984; (3) from August 6 to August 7, 1986; and (4) from August 8 to August 22, 1986 but that the appellant's claim of additional periods of ACDUTRA has not been verified.  The Board therefore remanded in part to obtain his complete service personnel file and to determine the exact dates and locations of any additional periods of ACDUTRA.

In so doing, the Board noted that the appellant's social security number was listed incorrectly during his service and that this discrepancy should be noted when requesting his service personnel records from all appropriate repositories, to include the records depository for his reserves unit.  

Further, the Board noted that VA had developed specific procedures to determine whether a claimant was exposed to herbicides in a location other than the Republic of Vietnam or Korean DMZ.  The Board cited portions of the VA's Adjudication Procedure Manual, M21-1MR, which directs that a detailed statement of the claimant's alleged herbicide exposure be sent to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  The Board instructed that if the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  

Finally, the Board instructed the RO to request that the appellant provide records from his private physician as treatment from a private urologist had been cited in the VA medical center treatment notes and might prove beneficial to the appellant's claim, as they may show that he currently has a diagnosed kidney disorder.  

The record following the Board's remand demonstrates that the RO partially complied with the mandates of the June 2014 remand, but failed to complete the required development.  Initially, while a development letter was sent to the Maine 

Army National Guard in order to obtain his service treatment records and verification of all periods of service, the RO did not note that the appellant's social security number had been listed incorrectly.

Moreover, while the RO emailed VAVBAWAS/CO/211/AGENTORANGE in August 2014, the summary of the appellant's service was described as follows:  "[h]e reports that he served two weeks of ACDUTRA at Canadian Forces Base (CFB) Gagetown on approximately five occasions between 1981 through 1987."  The response to this email noted that the Department of Defense did not show the use of tactical herbicides in Gagetown between December 3, 1971 and December 2, 1971(as opposed to 1981 and 1987) and that the use of tactical herbicides was terminated in January 1971.  While these findings suggests that tactical herbicides were not used during the appellant's service, they are insufficient as they fail to include the specific verified periods of the appellant's service, as mandated in the Board's remand.  

Additionally, the RO did not seek verification of the appellant's service from the Joint Records and Research Center.  Instead, in its March 2015 supplemental statement of the case, the Appeals Management Center stated:  "[t]esting was conducted at Base Gagetown near Fredericton, New Brunswick, Canada during the period of December 1966 to October 1967.  This was 14 years prior to you joining the Army National Guard.  We did not attempt to verify your dates of active duty for training (ACDUTRA) because of the above."

For the reasons discussed above, the Board finds that the RO did not substantially comply with the Board's remand directives and an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that, in August 2014, the appellant submitted authorization to obtain treatment records from the Union Street Family Practice facility.  While the appellant did not provide an address for this facility, he did provide a phone number of the facility and the record does not demonstrate that further action was taken to obtain these records.  As the authorization is now void, the RO should 

request that a new form be completed so any additional treatment records can be associated with the claims file.  Given that additional development is necessary, the appellant should again be invited to provide an authorization form for any records from his private urologist, as mentioned in the June 2014 Board remand, if any such records exist.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims to include treatment records from his private urologist and from Union Street Family Practice.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include any private treatment records or examination reports.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must associate with the claims file all pertinent VA treatment records that have not already been associated with record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify 

the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

2.  The RO must contact the National Personnel Records Center, the Maine National Guard Bureau, and any other pertinent records depository in an attempt to secure copies of all service personnel records pertaining to the appellant for the years 1981 through 1987.  This particularly includes any personnel record which will identify the locations and dates of each and every term of ACDUTRA and INACDUTRA.  It must be understood that a report detailing the appellant's retirement point totals is insufficient for this purpose.  Rather, efforts must be undertaken to identify the locations, dates, and nature of his reservist service.  

The RO must note in any development letter associated with the above that the appellant's records may be associated with two different social security numbers, and those numbers should both be cited on each correspondence.  

If the RO cannot locate any of these records, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for 

providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

3.  Following completion of the above, the RO must complete all necessary development as required by M21-1, Part IV, Subpart ii, Chapter 1, Section H in an attempt to verify the appellant's report of herbicide exposure during his service at CFB, Gagetown.  

Such development includes, but is not limited to, the following:  send a detailed statement of the appellant's claimed herbicide exposure to the Compensation Service via e mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  Such development must be documented and associated with the record.

4.  After completing the above actions and undertaking any additional development deemed necessary, the RO must readjudicate the appellant's claims for service connection.  If the benefits on appeal remain denied, the appellant and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

